UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8574


RALPH ANTHONY JOHNSON,

                  Plaintiff - Appellant,

             v.

LARRY W. POWERS,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:08-cv-03627-PMD)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Anthony Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ralph       Anthony    Johnson        appeals    the       district      court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

The    district    court    referred       this    case     to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                               The magistrate

judge recommended that relief be denied and advised Johnson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.         Despite this warning, Johnson failed to object

to the magistrate judge’s recommendation.

            The     timely        filing     of     specific          objections      to    a

magistrate       judge’s     recommendation          is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned        of     the        consequences        of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas     v.    Arn,     474       U.S.   140     (1985).

Johnson has waived appellate review by failing to timely file

specific objections after receiving proper notice.                           Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented          in   the     materials

before    the    court     and    argument      would     not     aid      the    decisional

process.

                                                                                    AFFIRMED

                                            2